t c memo united_states tax_court karen ann keegan petitioner v commissioner of internal revenue respondent docket no filed date karen ann keegan pro_se robert w dillard for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined deficiencies in petitioner's federal income taxes and accuracy-related_penalties under sec_6662 as follows accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure after concessions the issues for decision are whether petitioner underreported gross_income on her return for the taxable_year whether petitioner is entitled to cost_of_goods_sold claimed on schedules c of her returns for the taxable years and whether petitioner is entitled to dependency_exemptions for the taxable years and whether petitioner is entitled to head-of-household filing_status for the taxable years and and whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the taxable years and findings_of_fact some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are all section references are to the internal_revenue_code in effect for the years in issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure petitioner concedes that she is not entitled to car and truck expenses claimed on schedule c of her tax_return in the amount of dollar_figure incorporated herein by this reference at the time of filing the petition petitioner resided at clearwater florida petitioner's schedules c in petitioner began operating a sole_proprietorship which offered drafting services under the name keegan associates k a petitioner managed k a and performed any necessary bookkeeping petitioner's cousin robert gorges and their daughter windi keegan windi worked for k a during the taxable years in issue since petitioner had no drafting experience mr gorges performed any required drafting services in addition mr gorges operated the business when petitioner was away windi answered telephones and performed other administrative duties although petitioner did not pay windi or mr gorges a fixed salary or weekly wage they would from time to time take cash from k a in addition many of mr gorges' and windi's living_expenses were paid out of k a's funds petitioner kept no records of the amount of cash which k a paid for services rendered during the taxable years in issue on schedules c of her returns for the taxable years and petitioner reported gross_receipts cost_of_goods_sold and expenses related to k a as follows petitioner and mr gorges have never been married income gross_receipts dollar_figure dollar_figure cost_of_goods_sold cost of labor big_number big_number materials_and_supplies big_number big_number other costs --- gross_income big_number expenses advertising car and truck big_number --- taxes and licences --- utilities --- total expenses big_number net_profit_or_loss big_number big_number dependency_exemption and filing_status for and during the fall of and throughout petitioner was a full-time_student at eckerd college located in st petersburg florida petitioner lived in a dormitory located on eckerd college's campus petitioner's expenses for tuition room and board were paid through either scholarship proceeds or student loans when petitioner was not living at college petitioner stayed at a house owned by her aunt helen gorges mr gorges and windi also lived in ms gorges' house throughout the years and although there was an agreement that petitioner and or mr gorges would pay rent in the amount of dollar_figure per week to ms gorges neither petitioner mr gorges nor windi paid rent to ms gorges during the years in issue helen gorges is mr gorges' mother windi in addition to working for k a also worked at an iga grocery store from date to date earning between dollar_figure and dollar_figure per week windi used her earnings for personal expenses petitioner received assistance from federal and state agencies during the taxable years in issue the assistance included food stamps for the entire taxable_year and for to months during the taxable_year petitioner received monthly food stamp benefits in the amount of dollar_figure dollar_figure per year petitioner mr gorges and windi were also covered under medicaid during the taxable years in issue petitioner claimed mr gorges and windi as dependents on her returns for the years and and claimed head-of- household filing_status for each of those taxable years respondent's adjustments for the taxable years and and reconstruction of petitioner's income for the taxable_year upon examination respondent disallowed the cost_of_goods_sold claimed by petitioner on schedules c of her and returns respondent also disallowed the claimed dependency_exemptions for each of the taxable years in issue and determined that petitioner was not entitled to claim head-of-household filing_status in addition to these adjustments respondent reconstructed petitioner's income for the taxable_year by using the source_and_application_of_funds_method as a result respondent determined that petitioner failed to report gross_income in the amount of dollar_figure this amount was calculated as follows income gross wage sec_1 dollar_figure gross_receipts schedule c big_number tax_refund total known sources of income dollar_figure expenses federal taxes withheld big_number schedule c expenses as verified personal living expenses-- bureau of labor statistic sec_3 big_number total expenses big_number unreported income big_number in addition to her schedule c activities petitioner worked for office depot during the taxable_year and reported wages earned in the amount of dollar_figure on schedule c of her return petitioner claimed cost_of_goods_sold in the amount of dollar_figure respondent disallowed petitioner's claimed cost_of_goods_sold and accordingly respondent's reconstruction of petitioner's income does not reflect cost_of_goods_sold respondent utilized the average annual expenditures_for for one person u s department of labor bureau of labor statistics one component of these living_expenses is the cost of shelter in the amount of dollar_figure opinion we begin by noting that petitioner bears the burden of proving that respondent's determination is erroneous rule a 290_us_111 moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that she is entitled to any deductions claimed 503_us_79 respondent's reconstruction of petitioner's income pursuant to a reconstruction of petitioner's income for the taxable_year respondent determined that petitioner had failed to report gross_income in the amount of dollar_figure taxpayers are required to maintain adequate_records of taxable_income sec_6001 where a taxpayer fails to produce or maintain adequate_records from which actual income may be ascertained the commissioner may reconstruct a taxpayer's income by any method that clearly reflects income sec_446 761_f2d_1522 11th cir 92_tc_661 the method of reconstructing income need only be reasonable in light of all surrounding circumstances petzoldt v commissioner supra pincite the source_and_application_of_funds_method has been regarded as a reasonable method of determining income 319_us_503 91_tc_273 as explained by this court in 85_tc_927 the source_and_application_of_funds_method is based upon the assumption that the amount by which a taxpayer's cash expenditures during a taxable_period exceed the taxpayer's known sources of income for that period is taxable_income unless the taxpayer can show his expenditures were made from some nontaxable source of funds a deficiency based upon the source_and_application_of_funds_method is presumptively correct and the burden_of_proof is on the taxpayer to prove otherwise rule a a taxpayer may meet this burden by proving that assets were on hand at the beginning of the taxable_period with which to make the expenditures that amounts received during the year were nontaxable or that someone else made the expenditures id pincite in this instance respondent used the average living_expenses of one person as provided by the bureau of labor statistics bls as a basis for determining that petitioner's income for the taxable_year included the cost of supporting herself see denson v commissioner tcmemo_1982_360 discussing the commissioner's reliance on bls tables we have previously approved the commissioner's use of bls data when reconstructing a taxpayer's income see 54_tc_1530 nevertheless if evidence exists which indicates that a taxpayer's living_expenses for the taxable_year in question were less than the average living_expenses provided in the bls tables we may modify the commissioner's reconstruction under the source_and_application_of_funds_method to account for that difference denson v commissioner supra petitioner admitted at trial that she refused to provide respondent with any of k a's bank statements for each of the taxable years in issue petitioner also refused to provide respondent with any billing statements issued by k a to its customers during the taxable_year this documentation could have permitted respondent to ascertain the correctness of the reported income given the absence of any documentation in the record we find that respondent was reasonable in reconstructing petitioner's income under the source_and_application_of_funds_method despite our conclusion that respondent was reasonable in the determination to reconstruct petitioner's income the record indicates that petitioner's living_expenses were less than the average living_expenses provided in the bls tables the average living_expenses provided in the bls tables includes costs for shelter in the amount of dollar_figure during the taxable_year however petitioner did not incur any rent or mortgage expense accordingly we reduce petitioner's living_expenses as reflected in respondent's reconstruction by the amount of dollar_figure consequently we conclude that petitioner failed to report income respondent did not include any funds expended for dormitory lodging since the record reflects that such lodging was paid out of loans or scholarship funds such payments would be properly excluded from a source and application of funds analysis during the taxable_year in the amount of dollar_figure dollar_figure less dollar_figure cost_of_goods_sold respondent disallowed the cost_of_goods_sold which petitioner claimed on schedules c of her returns for the taxable years and in disallowing the cost_of_goods_sold claimed by petitioner for respondent did not contest petitioner's characterization of the items in question as costs of goods sold rather than as claims for deductible expenses under sec_162 the cost_of_goods_sold is subtracted from gross_receipts for purposes of determining gross_income whereas business_expenses are deducted from gross_income 30_tc_195 affd per curiam 271_f2d_739 5th cir in effect cost_of_goods_sold unlike business_expenses is excluded from gross_income sec_1_61-3 income_tax regs provides that in a manufacturing merchandising or mining business 'gross income' means the total sales less the cost_of_goods_sold we do not consider respondent's adjustment to cost_of_goods_sold for any allowance by the court would result in an increase in petitioner's expenditures which would have the effect of increasing income under the source and application of funds analysis since we have fully addressed respondent's reconstruction of petitioner's income for we see no reason to address separately respondent's adjustment with respect to costs of goods sold for petitioner's business provided drafting services and nothing in the record indicates that k a was engaged in manufacturing or merchandising therefore we consider the cost_of_goods_sold in question to be claims for business_expense deductions under sec_162 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_6001 requires that a taxpayer liable for any_tax shall maintain such records render such statements make such returns and comply with such regulations as the secretary may from time to time prescribe to be entitled to a deduction under sec_162 therefore a taxpayer is required to substantiate the deduction through the maintenance of books_and_records in the event that a taxpayer establishes that he or she has incurred a deductible expense but is unable to substantiate the precise amount of the expense we may estimate the amount of the deductible expense 39_f2d_540 2d cir we cannot estimate deductible expenses however unless the taxpayer presents evidence sufficient to provide some rational basis upon which estimates may be made 85_tc_731 petitioner's claimed expenses for the taxable_year relate to the cost of labor the cost of materials_and_supplies and other costs we first address petitioner's claims for expenses relating to labor costs although petitioner kept no documentation concerning amounts paid_by k a for services rendered and testified that the amounts reflected on the returns were estimates we are convinced that mr gorges and windi performed services for k a and were compensated particularly petitioner's lack of drafting experience serves as strong indication that she relied upon mr gorges to perform necessary drafting services moreover given petitioner's status as a full-time_student during the fall of we are convinced that petitioner relied upon windi to perform various administrative duties while petitioner was not available in return k a provided for a portion of mr gorges' and windi's living_expenses employing the rule_of cohan v commissioner supra we conclude that petitioner is entitled to a deduction for compensation paid to mr gorges and windi in the amount of dollar_figure for we now address petitioner's claims for expenses relating to materials_and_supplies and other costs with respect to the taxable_year petitioner testified that in similar fashion to the claimed labor expenses the amounts reflected on her return as expenses for materials_and_supplies and for other costs were estimated petitioner failed to provide any detailed testimony concerning these claimed expenses and offered no written substantiation we therefore have no basis to make an estimate petitioner has failed to meet her burden of proving entitlement to these claimed expenses rule a accordingly we sustain respondent's determination to that extent dependency_exemption and filing_status for and a dependency sec_151 allows an exemption_amount for each dependent whose gross_income for the taxable_year is less than the exemption_amount or who is a child of the taxpayer and is a student who has not attained the age of at the close of such calendar_year sec_151 and b ii dependents are generally defined as individuals who receive over half of their support from a taxpayer in the calendar_year in which that taxpayer's taxable_year begins sec_152 for purposes of determining whether or not an individual received over one-half of his or her support from the taxpayer during a given calendar_year there shall be taken into account the amount of support received from the taxpayer as compared to the entire amount of support which the individual received from all sources sec_1_152-1 income_tax regs support includes amounts which an individual has contributed to his or her own support sec_1_152-1 income_tax regs to determine whether a taxpayer has furnished over half of an individual's support there must be included the cost of food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs although the amount of an item of support is usually its cost where lodging is furnished to an individual the amount of support is the fair_market_value of such lodging id welfare_payments or similar public assistance received directly by a claimed dependent or received by the taxpayer for the benefit of a claimed dependent are not considered support furnished by the taxpayer 644_f2d_2 5th cir affg tcmemo_1980_ williams v commissioner tcmemo_1996_126 affd without published opinion 119_f3d_10 11th cir in cases where two or more persons contribute to the support of an individual sec_152 provides that a taxpayer is treated as contributing over one-half of the support of an individual for the calendar_year if no one person contributed over half of the individual's support over half of such support was received from persons each of whom but for the fact that he or she did not contribute over half of such support would have been entitled to claim such individual as a dependent for the taxable_year beginning in such calendar_year the taxpayer contributed over percent of such support and each person described in other than the taxpayer who contributed over percent of such support files a written declaration that he or she will not claim such individual as a dependent for any taxable_year beginning in such calendar_year respondent argues that petitioner is not entitled to the claimed dependency_exemptions because she did not provide over one-half of the support for windi and mr gorges during the taxable years in issue petitioner bears the burden_of_proof on this issue rule a 50_tc_756 petitioner offered little evidence concerning the amount of support she provided to mr gorges or windi furthermore mr gorges and windi resided rent-free in a home owned by ms gorges and they received government benefits during each of the years in issue in this regard ms gorges did not file a written declaration that she would not claim either mr gorges or windi as dependents on her return sec_152 moreover mr gorges and windi worked received income and provided for their own personal living_expenses during each of the years in issue accordingly petitioner has failed to establish that she is entitled to the claimed exemptions for either mr gorges or windi during each of the taxable years in issue therefore respondent is sustained on this issue b filing_status petitioner claimed head-of-household filing_status on her returns for the taxable years and under sec_2 a taxpayer who is unmarried may file a return as head_of_household if that taxpayer maintains as his or her home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode of certain described individuals in this case petitioner has failed to establish that she maintained a household within the meaning of sec_2 petitioner neither owned nor paid rent for the house where windi or mr gorges resided during the taxable years in question moreover mr gorges is not a person who comes within the provisions of sec_2 and sec_151 accordingly we sustain respondent on this issue accuracy-related_penalty under sec_6662 respondent determined that petitioner was liable for the accuracy-related_penalty under sec_6662 for the taxable years and the accuracy-related_penalty is equal to percent of any portion of an underpayment attributable to a taxpayer's negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term disregard includes any careless reckless or intentional disregard sec_6662 the penalty does not apply to any portion of an underpayment for which there was reasonable_cause and with respect to which the taxpayer acted in good_faith sec_6664 generally taxpayers bear the burden of proving that they are not liable for the accuracy-related_penalty imposed by sec_6662 rule a 92_tc_501 petitioner has failed to offer any evidence to suggest that she acted with reasonable_cause and good_faith with respect to the issues discussed herein petitioner has failed in her burden of proving that she is not liable for the accuracy-related_penalty we therefore sustain respondent's determination that petitioner is liable for the accuracy-related_penalty under sec_6662 for the taxable years and to reflect the foregoing decision will be entered under rule
